162 F.3d 1172
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Albert Raymond COPP, Jr. and Marjorie Louise Haworth,Plaintiff-Appellants,v.Boyd M. McMASTER; Sharon L. Kinnison; Lori L. Lewis; CarolCollins; Monica A. Sharum; Kurt Kelly; Margaret E. Kelley;Fourth Judicial District Judge-Sheridan County, a/k/a JohnD. Brackley, Defendants-Appellees.
No. 98-8020.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1998.

Before SEYMOUR, Chief Judge, EBEL and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT*
STEPHANIE K. SEYMOUR, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Plaintiffs Albert Raymond Copp, Jr. and Marjorie Louise Haworth appeal the district court's dismissal of their action against the several defendants for failure to state a claim.  We affirm.


3
Although it is difficult to tell from the complaint, this action apparently arose out a state court action brought against plaintiffs by Lori L. Lewis, Ms. Haworth's daughter and a defendant in the present action, to collect a debt she claimed plaintiffs owed her.  In addition to Ms. Lewis, plaintiffs sued the state court judge and two attorneys, one who represented them and another who was requested to do so.  They also sued members of the Commission for Judicial Conduct and Ethics and the Assistant Bar Counsel for the Wyoming State Bar Board of Professional Responsibility because they were unhappy with the results of their complaints against the judge and one of the lawyers.  Without specifying any facts to support their claims, plaintiffs asserted that the defendants had violated their "God given and Constitutional rights" under the 5th, 6th and 7th Amendments.  See Complaint, rec., doc. 1.


4
In its order granting defendants' motions to dismiss, the district court carefully parsed plaintiffs' claims against the various defendants.  We have reviewed the record and we are not persuaded the district court erred.  We therefore AFFIRM the district court's dismissal of all plaintiffs' claims substantially for the reasons given by the court in its Order on Motions to Dismiss dated February 27, 1998.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, or collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3